By the Court.

This case must be decided on the particular facts reported by the judge. There can be no question, that the managers were jointly responsible to the plaintiffs, while they retained the prize tickets, which constituted the evidence of their demand But when the plaintiffs delivered the tickets to Mr. Gardner, and took his personal promise for the amount due upon them, they relinquished their claim on the other managers, and lost their remedy on the tickets; having exchanged it for a right of actk n against Gardner. The verdict must be set aside, and the plaintiffs be called

Plaintiffs nonsuit.